UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05689 Deutsche Multi-Market Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:11/30 Date of reporting period:7/1/14-6/30/15 ***** FORM N-Px REPORT ***** ICA File Number: 811-05689 Reporting Period: 07/01/2014 - 06/30/2015 Deutsche Multi-Market Income Trust Deutsche Multi-Market Income Trust GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R106 Meeting Date: NOV 11, 2014Meeting Type: Annual Record Date:SEP 30, 2014 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director Michael ColodnerForForManagement 3Elect Director David L. EatonForForManagement 4Elect Director Kenneth A. GhazeyForForManagement 5Elect Director Philip J. GundForForManagement 6Elect Director Linda KoffenbergerForForManagement 7Elect Director Charles MacalusoForForManagement GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R205 Meeting Date: NOV 11, 2014Meeting Type: Annual Record Date:SEP 30, 2014 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director Michael ColodnerForForManagement 3Elect Director David L. EatonForForManagement 4Elect Director Kenneth A. GhazeyForForManagement 5Elect Director Philip J. GundForForManagement 6Elect Director Linda KoffenbergerForForManagement 7Elect Director Charles MacalusoForForManagement QUAD/GRAPHICS, INC. Ticker:QUADSecurity ID:747301109 Meeting Date: MAY 18, 2015Meeting Type: Annual Record Date:MAR 11, 2015 #ProposalMgt RecVote CastSponsor 1.1Elect Director William J. Abraham, Jr.ForForManagement 1.2Elect Director Mark A. AngelsonForForManagement 1.3Elect Director Douglas P. ButhForForManagement 1.4Elect Director Christopher B. HarnedForForManagement 1.5Elect Director J. Joel QuadracciForForManagement 1.6Elect Director Kathryn Quadracci Flores ForForManagement 1.7Elect Director Thomas O. RyderForForManagement 1.8Elect Director John S. ShielyForForManagement END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Deutsche Multi-Market Income Trust By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/14/15
